 CHRISTOPHER STREET OWNERS CORPChristopher Street Owners Corp.andLocal 32B-32J,ServiceEmployees InternationalUnion,AFL-CIO. Case 2-CA-22258May 26, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND HIGGINSOn April 14, 1988, Administrative Law JudgeEdwin H. Bennett issued the attached decision.The Respondent filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions as modified,2 to modify his remedy,but not to adopt the recommended Order.1.The judge found that the Respondent violatedSection 8(a)(5) by unilaterally changing one of theporter's job duties.We agree. The "Job Responsi-bilityMemo" that the Respondent distributed tounit employees in May 1987 "materially, substan-tially, and significantly" altered the porter's dutiesto include the regular distribution of post officeand United Parcel Service packages to tenants. Thefact that the porter testified that he performs theseadditional duties only twice a week is not determi-native. There is no guarantee that the frequency ofthis distribution will not increase; indeed, it likelywill on at least a seasonal basis. In any event, thenature of the unilateral change, and not the fre-quency of its performance, triggers the bargainingobligation.2.We agree with the judge that the Respondentviolated Section 8(a)(5) by failing to notify Local32B-32J, Service Employees International Union,AFL-CIO (the Union) that the employees' medicalinsurance coverage was canceled in May 1987, byiThe Respondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings2We reject the judge's statement in par 13 of his decision's "Discus-sion," that the "Respondent's purchase of new insurance, or its acting asa self-insurer, even without bargaining with Local 32, would not haveviolated its bargaining obligation " On the contrary, that unilateral actionwould violate Sec 8(a)(5)Clear Pine Mouldings,238 NLRB 69 (1978),enfd 632 F 2d 721 (9th Cir 1980),EasternWashington Distributing Co,216 NLRB 1149 (1975) The Respondent is, however, as explained below,requiredtomaintainmedical insurance benefits at the pre-May 1987level, to the extent that it must make whole its employees for losses suf-fered as a result of the unlawful discontinuation of those benefits, until itfulfills its bargaining obligation with the Union277Local 2, New York State Independent Union ofBuilding Service Employees and Factory Workers,N.F.I.U. (Local 2), and by failing to bargain withthe Union over the effects of this cancellation. Weagree with the judge that, to remedy this violation,the Respondent is required to make whole employ-ees for losses suffered as a result of the May 1987discontinuation of medical insurance coverage untilsuch time as the Respondent fulfills its bargainingobligation. 33.Contrary to the judge, we do not find that the"Staff Problems" provision of the "Job Responsi-bilityMemo" unlawfully commands employees todeal directly with the Respondent on mandatorybargaining subjects. The "Staff Problems" provi-sion merely instructs employees to raise work-relat-ed issues with the superintendent, a unit employee,or with management, rather than to embroil tenantsin employee disputes. There is nothing in the "StaffProblems" provision, or the context in which it ap-pears in the "Job Responsibility Memo," whicheither prohibits employees from discussing work-related problems among themselves or penalizesemployees for such activity. Nor does this provi-sion directly or impliedly preclude employees fromconsulting with a lawful bargaining representative,on "any problems affecting . . . work or sched-ule."Rather, the "Staff Problems" provision9 In its Decision and Order reported at 286 NLRB 253 (1987), theBoard found that on July 16, 1984, the Respondent became a successoremployer obligated to recognize and bargain with the Union The Boardfurther found that on January 31, 1985, the Respondent violated Sec8(a)(2)by executing a collective-bargaining agreement with Local 2Having established terms and conditions of employment in the January1985 contract, albeit unlawfully, the Respondent thereafter could notalter them without first satisfying its bargaining obligation to the UnionSeeNLRB v Katz,369 U S 736 (1962) Notwithstanding this obligation,however, in May 1987, when Local 2 canceled the employees' medicalinsurance coverage, the Respondent failed to notify the Union of this de-velopment and failed to bargain over the effects of the cancellation In-stead, as the judge pointed out, the Respondent simply elected to discon-tinue providing medical insurance of any kind for unit employees Al-though the Respondent was not required to bargain over the terminationof the Local 2 plan, the decision to strip employees of medical insurancecoverage altogether was quite a different matter The Respondent re-mained obligated to bargain over that decision, just as it would have beenrequired to bargain over a decision to substitute a different health planSeeClear Pine Mouldings,238 NLRB 69, 79-80 (1978), enfd 632 F 2d721, 729 (9th Cir 1980) The remedy for the violation committed here isthe same as the remedy inClear Pineinwhich the respondent unlawfullyinstituted substitute health insurance coverage after lawfully ceasing pay-ments to the prior plan employees shall be made whole, with interest, fortheir lossesThe Respondent contends, however, that such a make-whole remedy isinappropriate, citingFirstNationalMaintenance,254 NLRB 289 (1981),andR J E Leasing Corp,262 NLRB 373 (1982) Those cases are distin-guishable InFirstNationalMaintenanceandR J E Leasing,unlike thesituation here, there was no lawful collective-bargaining representativeand therefore the respondents were not subject to a bargaining duty Inthis case, the Respondent could have satisfied its obligations under bothSec 8(a)(2) and (5) by notifying the Union of the cancellation of the em-ployees' health benefit insurance and bargaining over the effects of thecancellationThis the Respondent failed to do, and it is therefore onlyequitable that it be required to bear the financial consequences of its un-lawful conduct294 NLRB No. 18 278DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmerely establishes the general policy thattenantsare not to be enmeshed, at least initially, in employ-ee complaints.4 Accordingly, we do not find thisprovision violative of Section 8(a)(5).CONCLUSIONS OF LAW1.The Respondent, Christopher Street OwnersCorp., is an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union, Local 32B-32J, Service EmployeesInternational Union, AFL-CIO, is a labor organi-zationwithin the meaning of Section 2(5) of theAct.3.The following employees constitute a unit ap-propriate for the purpose of collective bargainingwithin the meaning of Section 9(b) of the Act:All service employees employed at Respond-ent's 165 Christopher Street building.4.At all times material the Union has been and isnow the exclusive representative of all employeesin the appropriate unit for purposes of collectivebargaining within the meaning of Section 9(a) ofthe Act.5.The Respondent has refused to bargain in vio-lationof Section 8(a)(5) of the Act in the followingrespects: (1) by failing to notify the Union of theMay 1987 cancellation of employees' health benefitinsurance and bargain over the effects of this can-cellation; (2) by promulgating new work rulesabout early May 1987 without notification to and'bargaining with the Union concerning the changes.ORDERiThe National Labor Relations Board orders thatthe Respondent, Christopher Street Owners Corp.,New York, New York, its officers, agents, succes-sors,and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with Local32B-32J by failing and refusing to notify and offerto bargain with Local 32B-32J about any proposedchanges in health benefit insurance, job duties, andother terms and conditions of employment; or byunilaterally promulgating and instituting work rulesrelating to job duties and responsibilities of unitemployees.4 Indeed, the "Job Responsibility Memo," in which this provision ap-pears,was not prepared in response to the Union's attempts to representthe Respondent's employees As found by the judge, Simon A BermanRealty Corporation prepared the memo in 1985, well before it assumedmanagementof the Respondent's apartment building, forBerman's use inthe approximately 40 apartments it managedWe donot suggestthat employers are free to tell employees that theycan never publicize their collective grievances to the publicWe notethat this case was alleged and litigated entirely on an 8(a)(5) theory relat-ed to undermining the employees' collective-bargaining representative(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)Delete and withdraw the handyman andporter job descriptions from the "Job Responsibil-ityMemo" distributed to employees in May 1987.(b)Notify and offer to bargain with Local 32B-32J about health benefitinsurance,work rules, andother terms and conditions of employment.(c)Make whole unit employees for any lossesthey have suffered, together with interest as setforth in the remedy section of the judge's decision,as a resultof the Respondent's failure to notify theUnion of the May 1987 cancellation of the employ-ees' health benefit insurance and failure to bargainover the effects of the cancellation.(d) Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all records, including health insurance policiesand trust agreements, necessary for determining theamounts due to employees pursuant to the makewhole provision of this Order.(e) Post at its building at 165 Christopher Street,New York, New York, and at the office of itsagent,SimonA.BermanRealtyCorporation,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gionalDirector for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt andmaintainedfor 60 days in conspicuousplaces including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " CHRISTOPHER STREET OWNERS CORPAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to recognize and bargaincollectively with Local 32B-32J, Service Employ-ees InternationalUnion, AFL-CIO byunilaterallydiscontinuing employee medical contributions andcoverage for employees in the unit described belowwithout notifying the Union of the May 1987 can-cellation of medical insurance coverage and givingsuch bargaining representative an opportunity tobargain over the effects of this decision. The bar-gaining unit is:All service employees employed at our 165Christopher Street building.WE WILL NOTunilaterally promulgate and insti-tute changes in job duties and responsibilities ofunit employees or in any other term and conditionof employment without prior notice to, and bar-gaining with, the Union.WE WILL NOTin any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of rights guaranteed you by Section 7 of theAct.WE WILL delete and withdraw from the "JobResponsibilityMemo" distributed to unit employ-ees inMay 1987, the handyman and porter job de-scriptions.WE WILL notify and offer to bargain with theUnion about health benefit insurance, job duties,and other terms and conditions of employment.WE WILL make whole unit employees for anylosses they have suffered, together with interest, asa result of our failure to notify the Union of theMay 1987 cancellation of the employees' healthbenefit insurance and failure to bargain over the ef-fects of the cancellation.CHRISTOPHER STREET OWNERS CORP.Jonathan Leiner, Esq.,for the General Counsel.Marianne J. DeSantis, Esq. (Morris Tuchman, Esq.),forthe Respondent.Ira Sturm, Esq. (Manning, Rabb, Dealy & Sturm),for theCharging Party.DECISIONSTATEMENT OF THE CASE279EDWIN H. BENNETT, Administrative Law Judge. On27May 1987, Local 32B-32J, Service Employees Inter-national Union, AFL-CIO (Local 32 or Union) filed anunfair labor practice charge against Christopher StreetOwners Corp. (Employer or Respondent) which, afterinvestigation by the Regional Office, resulted in a com-plaint on 10 July 1987 alleging violations of Section8(a)(5) and (1) of the Act. More particularly, Respondentis alleged to have unilateral promulgated new work ruleswhich changed the duties of bargaining unit employeesand to have denied medical and hospital insurance cover-age for such employees without bargaining with theUnion. A hearing ,on the complaint was held on 2 No-vember 1987.On the entire record,' including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed by General Counsel and Respondent, Imake the followingFINDINGS OF FACT1.JURISDICTIONThe Respondent,. a 'New York corporation, owns andoperates a residential apartment building at 165 Christo-pher Street, New York, New York (the Building). Itsannual revenues exceed $500,000 and its purchases ofgoods and materials delivered to it directly in interstatecommerce exceed $50,000. Admittedly, Respondent is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act, and Local 32 is alabor organization within the meaning, of Section 2(5) ofthe Act.II.THE UNFAIR LABOR PRACTICESA. Prior CaseOn 30 September 1987, the Board issued a Decisionand Order (286 NLRB 253) involving the same parties.In relevant part, it adopted the Decision of Administra-tiveLaw Judge Howard Edelman, issued on 31 July1986, finding that Respondent had refused to recognizeand bargain with Local 32 for a unit of service employ-ees at the Building in violation of Section 8(a)(5) and (1)of the Act and further that it had recognized, and signeda collective-bargaining agreement with, Local 2, NewYork State Independent Union of Building Service-Em-ployees and Factory Workers N.F.I.U. (Local 2) at atimewhen that union did not represent an uncoercedmajority of unit employees thereby violating Section8(a)(2) and (1) of the Act. The size of the unit has stead-ilyconsistedof four employees, a superintendent, ahandyman, and two porters. The Board found these vio-lations occurred in the early months of 1985.The Board ordered,inter alia, the Employer to recog-nize and bargain with Local 32 as the exclusive repre-'The General Counsel's unopposed motion to correct the transcript isgranted 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsentative of all service employees at the Building and tocease giving effect to; maintaining or enforcing the col-lective-bargaining agreement with Local 2. Among otherthings, that agreement provided for the Employer to fur-nishwelfare benefits to employees and family membersby making payments on behalf of each employee. into awelfare trust fund known as the Confederated WelfareFund, Local 2 (the Fund). At the time the agreementwas executed (1. February 1985) this contributionamounted to $1280 per employee annually, a figure thatwas subject to adjustment every June 1 by edict of theinsurancecompany. According to Joseph Donato, actingpresident of Local 2, and a trustee of the Fund, the Fundacts as a self-insurer. The level of benefits is prescribedin the Agreement and Declaration of Trust. Althoughthat document is not in evidence, Donato testified thatbenefits included Blue Cross and a major medical planand it is known that the Fund paid for the hospitalizationof an employee's wife in June 1985, thus establishingcoverage for dependents. Respondent has not taken anyaction to comply with the order of the Board that it rec-ognize and bargain with Local 32. It has, at all times,continued to deny that it is subject to such lawful re-quirement. Indeed, Respondent, in the instant case, hasplead a statute of limitations defense although it offeredno evidence in support thereof., Presumably, this merelyis a reiteration of such defense which was raised and re-jected by the Board in the prior case. Nor has Respond-ent actively sought to comply with the Board Order thatitcease giving effect to its agreement with Local 2 al-though, as discussed below, Respondent acquiesced inLocal 2's recisionof that contract. At the time of thehearing in this case, however, no party had begun pro-ceedings under Section 10(e) or 10(f) of the Act for en-forcement or review of the Board's Decision and Order.B. The Instant CaseInMarch 1987 Simon A.BermanRealty Corporation(Berman) becamethe managingagent for Respondent atthe Building. On 12 May 1987, Berman received two let-ters from DonatoIn pertinentpart one of the lettersstated the following-Pursuant to the decision and order of the Nation-alLabor RelationsBoardof case #2-CA-21055dated July 31, 1986 the owners of 165 ChristopherStreet, their Officers, Agents,Successorsand Assignare ordered to withdraw recognition from LocalNo. 2 as the exclusive bargaining representatives ofitsemployees at the building andto [sic] recognizeand bargain with Local 32B-32J. In essence, thecontract with Local No. 2 was found and declaredto be illegalAccordingly, this Union can no longeraccept dues on behalf of or from any employees atthat location, and each of the employees [sic] beingnotified that they are no longer eligible for benefits.The other letter repeated the first two sentences andcontinued with the following:.. . Accordingly, thisWelfareFund can nolonger accept contributionson behalf of any em-ployees at that location and each of the employeesis being notified that they are no longer eligible forcoverage by our plan.Imust insist that you cease remitting contribu-tions as we will only return them as they are re-cieved. [sic] Please find enclosed a return of yourcheck #153 in the amount of $420.00.At about the same time, Donato sent similar letters tothe employees notifying them that Local 2 no longerwould act as their representative. Each employee wastold further that "pursuant to the rules and regulations ofthe Confederated Welfare Fund you may not be permit-ted to be covered by the Fund for benefits. Please be ad-vised that you areno longer eligiblefor benefits from theConfederated Welfare Fund."It isundisputed that thereafter unit employees nolonger received any medical insurance benefits eitherthrough Local 2, through any other carrier, or directlyfrom Respondent It further is undisputed that Respond-ent did not, at any time, have any communication what-soever with Local 32 concerning the termination of thesemedical benefits or the possible replacement of such ben-efitswith some other form of insurance.Also, sometime in May 1987,Simon Bermanmet withMario Santiago, the building superintendent, in Berman'soffice.Although a unit employee, Santiago is utilized totransmit the Employer's work assignments,to employeesFor that purpose, Berman gave Santiago an eight-pagememo entitled "Job Responsibility Memo" and told himto distribute a copy to each employee, which Santiagodid shortly thereafter at which time the employees weretold they had to abide by the rules set forth therein. Thatdocument has job duties defined for superintendent, por-ters, and handyman, as well as for doorman-and elevatoroperators, two jobs which do not exist at the Building.That memo was prepared by Berman in 1985, longbefore he became managing agent at the Building. It is astandard form used by Berman for the approximately 40buildings he manages with a total of about 70 to 80 em-ployees.Although Berman testified, that Santiago re-quested the document in order to settle disputes amongthe employees, there is no evidence there were any workdisputes or that Santiago even was aware of the exist-ence of the memo prior to his receiving it from Berman.Although it legally is insignificant for this case to decidewhether or not Santiago actually requested these workrules, I conclude there is insufficient evidence to supportsuch conclusion. Rather, I find that the memo routinelywas given to Santiago who was told, in the ordinarycourse of events by a new managing agent to distributethem to employees. In fact, Berman made no effort evento delete the job descriptions that did not apply to theBuilding's employees.The lead page of thememo is asfollows:PROCEDURES & SCHEDULINGKNOWLEDGE OF PROCEDURES:Staff shouldreadalljob descriptions included in this memo; soas to fully understand the responsibilitiesof their CHRISTOPHER STREET OWNERS CORPown job,as well ashow all staff members work to-gether.SCHEDULING:All staff should know theirschedule. All staff should have a copy of the sched-ule.No staff member may change his hours orschedule without first receivingpermissionfrom theSuper or Management.STAFF PROBLEMS:Staff members shouldnotdiscusstheirwork related problems and concernsanother staff member, or any problem affecting hiswork or schedule,. he should bring the_ problem tothe super, or directlyto management.The next twopagesdeal with the duties and responsi-bilities of the superintendent and it is stipulated that "thejob memorandum's listof duties for superintendent doesnot vary in any way from the duties which Mr.Santiagowas assignedto do previously."With respect to the handyman job, thememo statesthat among his other duties, he willserve asa reliefporter performing all the tasks of that job. Juan Nieves,handyman, credibly testified that prior to receiving thememohe occasionally did porter work when either ofthe two porters was out sick. Thereafter, however, hehas been required to, and has performed the porter's jobon a regular basis,four times a week caused by the 2days off each week that each porter receives. Therefore,he now regularly collects garbage, mops floors, washeswindows, delivers packages,and cleansrugs,dutieswhich are not part of a handyman's job but which tasksare expected to be performed regularly by porters.Devon Blake, one of the porters, credibly testified thatthe memo also resulted in changes in his job. Prior to thememo hewas not required to distribute to tenants pack-agesdelivered by United Parcel Service and the PostOffice. Subsequently, this task has been added to the por-ter's duties and in fact he has performed them althoughon an infrequent basis (about twice a week).Apart from the changes noted above, the memo restat-ed the job duties and responsibilities already performedby, or expected of, theunitemployees.DiscussionThe effect of the Board's decision in the prior case isto grant to Local 32 the status of exclusive collective-bargaining representative under Section 9(a) of the Actof all service employees at the Building. Although Re-spondent questions the validity of that holding it is bind-ing on all parties unless set aside by a court of appeals,an event that has not occurred. Therefore, if Respondenthas engaged in any action that fails to acknowledgeLocal 32's representative status, it will be found to havefurther violated Section 8(a)(5) of the Act. Respondentdoes not dispute the conduct it is alleged to have com-mitted but asserts that such conduct is legally permissibleeven if Local 32 rightfully is the collective-bargainingrepresentative, a status which of course it continues todispute.With respect to the alleged unilateral change in em-ployment conditions, Respondent's defense is twofold. Itasserts that the May 1987 memo describing job duties of281unit employees did not represent any significant or sub-stantial change in working conditions and that at most,the Employer merely codified existing conditions. There-fore, it is argued, that under established Board law, typi-fied by such cases asRust Craft Broadcasting,225 NLRB327 (1976), the Employer did not violate a duty to bar-gain. In addition, Respondent argues that its distributionof thememowas in response to employee requests forsuch codification in order to avoid disputes among them-selves over their workassignments.For the reasons thatfollow, Respondent's defenses are rejected as unsupporta-ble both in fact and in law.Ihave already determined, contrary to Respondent'sassertion,' that the memo was not distributed in responseto any employee request or indeed in response to em-ployee unrest or disputes over working conditions.Rather, the distribution of the memo simply appears tohave been a routine matter by Berman who, as a newmanaging agent, was informing employees what was ex-pected of them by use of a standard job descriptionmemo utilized at' all Berman buildings. Furthermore,consistentwith Respondent's stated refusal to acknowl-edge Local 32's' representativestatus,no attempt wasmade to notify or consult with the Union concerning thesubjectmatter of that memo or its distribution to unitemployees. Therefore, if that memo changed terms andconditions of employment or otherwise reflected a by-passing of the exclusive bargaining representative, Re-spondent must be found in violation of the Act and thiswould be true regardless of who initiated the Employer'smisconduct.Whereas here, there is present an exclusiverepresentative, direct negotiations with employees is theantithesis of collective bargaining, for the statute exactsof the employer "the negative duty to treat with; noother."Medo Photo Supply Corp. v. NLRB,321 U.S. '678,683 (1944).We turn then to the contents of the memo and on thevery first page thereof we are brought face-to-face withevidence of Respondent's disregard of its employees stat-utory right to be represented by Local 32. Employeescerning "any problems affecting his work or schedule."We need not long dwell on the conclusion that suchstatement to employees to disregard their exclusive rep-resentative and deal directly with management aboutmandatory subjects of bargaining is as clear a violationof the duty to bargain as we are likely to confront.With respect to the job duties recited in the memo,Respondent is correct that if the duties were a mere reit-eration of the status quo there could be no finding of aunilateral "change." Essentially, in the final analysis, thisis a question of fact. I disagree that the memo does notrequire employees to perform substantially different jobduties than before. The handyman's job was materiallyaltered.Prior to the memo, Nieves performed the por-ter's duties of mopping floors, washing windows, collect-ing garbage, etc., only on those infrequent occasionswhen a porter was out sick. As a result of the memo hethereafterwas obligated to perform all of the porter'sduties four times a week, in addition to his regular job. Iam not prepared to find that such change was insubstan- 282DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtial and it most certainly was not a codification of his ex-isting, job.Similarly, the porter's duties also were changed, albeitnot to the same extent. Nevertheless, the porters, as aresult of the memo, were required to deliver packages totenants on a regular basis, a job not previously requiredof them. Given that Respondent admittedly has refusedto recognize Local 32 as the bargaining representativedespite the Board's Order, and in the context of its otherunlawful refusals to bargain, any doubt concerning thesignificance of the changes in work assignments are re-solved against Respondent.I conclude therefore that by the contents of the memoRespondent engaged in direct dealings with employeesand announced changes in job assignments which cannot be immunized from violation on the grounds thatsuch changes are insubstantial, insignificant, or trivial.Respondent's conduct here in issue constitutes the typeof direct dealings and unilateral changes prohibited bythe Act,NLRB v. Katz,369 U.S. 736, 743 (1962);MedoPhoto Supply Corp.,supra.We turn our attention then to Respondent's discontinu-ance of medical insurance without notice to, or consulta-tionwith, Local 32. Respondent does not deny its con-duct nor does it claim that the termination of that benefitwas an insubstantial matter, nor does it argue that suchbenefitwas not a mandatory subject of bargaining.Rather, consistentwith the position throughout bothcases,Respondent disputes the validity of the Board'sprior order. But specifically with respect to this matter,Respondent offers a very special defense.It asserts that the medical benefit existed by virtue ofits collective-bargaining agreement with Local 2, an ar-rangement declared by the Board to be unlawful andtherefore it was compelled by operation of law to termi-nate 'that agreement and all payments to Local 2 pursu-ant thereto, including contributions to the FundRe-spondent argues that it could not continue such pay-ments without violating the Board's Order and, more sig-nificantly, the criminalsanctionsimposed by Section 302of the Act. Respondent cites numerous authority for theproposition that, excluding certain situations not relevanthere, Section 302 imposes a rigid requirement that therebe a valid written collective-bargaining agreement au-thorizing payments by employers to employee represent-atives in order to avoid the criminal penalties of Section302. I agree with the Employer that this case is distin-guishable from those situations where payments to a wel-fare fund pursuant to a trust agreement, on expiration ofa collective-bargaining agreement, are held not to violateSection 302. See, e g.,Cauthorne Trucking,256 NLRB721 fn. 6 (1981), and that for the sake of argument wecan consider the instant case as if continued payments tothe Local 2 Fund would have been barred by Section302.Respondent essentially claims that since it was disput-ing Local 32's status as the 9(a) representative and appar-ently hopes to prevail ultimately in court, it would havejeopardized its legal position if it negotiated a new bene-fitwith Local 32. On the other hand, if the earlier BoardOrder ultimately is enforced, Respondent would havecommitted an unlawful unilateral act if it instituted a newplan without bargaining. Therefore, Respondent asserts itdid the only lawfully permitted act, namely nothing,even though the result was to leave employees withoutmedical insurance protection. Respondent paints a self-portrait of an innocent, victimized by forces beyond itscontrol,without any alternative but to unilaterally dis-continue medical insurance protection for its employees.IrejectRespondent's defenses and conclude that inorder tomaintainthe status quo Respondent had an obli-gation to provide without interruption the same benefitpreviously enjoyed, that had it instituted an identical re-placement benefit it would not have further violated theAct, and that although it was relieved of any obligationto negotiate the termination of the Local 2 plan it wasunder a statutory duty to bargain in good faith withLocal 32 concerning the impact and effect on employeesof this termination as well as any changes or modifica-tion in benefit protection it wished to institute.2Nothing in the language of Section 302 of the Act orthe Board's' earlier Order required Respondent to pocketthe $1280 per employee premium rejected by Local 2 in-stead of spending that, or any other amount, to purchasemedical benefits identical to those enjoyed under theLocal 2 plan. The obligation to continue that benefit isunaltered by the fact that the Local 2 contract was de-clared illegalSection 8(a)(5) required that Respondentbargain with Local 32 before effectingany change in anestablished condition of employment.Under the peculiar circumstances of this case, thatmedical benefit can be considered a generic product nottied to the existence of any identifiable insurance compa-ny. As Respondent has noted elsewhere,unlessa changein employment conditions has a significant and substan-tial impact on wages, hours, or working conditions, itwill not be considered to be an ^ unlawful unilateral act.Here, if benefit levels had been maintained so that therewould not have been any discernible resultant loss to em-ployees, Respondent's purchase of new insurance, or itsacting as a self-insurer, even without bargaining withLocal 32, would not have violated its bargaining obliga-tion and it would have maintained a neutral position withregard to its legal position in the prior case. CfGolcondaCorp. v.NLRB,474 F.2d 49 (6th Cir. 1973), enfg. 194NLRB 609 (1971), where a unilateral change of insur-ance carriers was held to violate Section 8(a)(5) becausethere was a substantive loss to employees in benefits. TheBoard, however, expressly left unanswered whether ornot there would not have been a violation if the level ofbenefits' had remained stable.Instead, Respondent chose that course of action whichgave to it the greatest benefit at the greatest loss to itsemployees. It seeks, at one and the same time, to avoiditsstatutory bargaining obligations under the guise ofavoidingpenaltiesimposed by law (Sec. 302). The irony2The General Counsel recognizes that Respondent had no recoursebut to discontinue the Local 2 medical plan on that Union's rejection ofthe premium payments and therefore the General Counsel, in his brief,has withdrawn par 10(a) of the complaint alleging a violation based on aunilateral termination of medical benefits The General Counsel relies in-stead on the allegation that Respondent refused to provide medical bene-fitswithoutbargainingwith Local 32 about such conduct The issues de-cided herein have been fully litigated CHRISTOPHER STREET OWNERS CORPof this position is that an adjudged wrongdoer seeks toprofit from. the compounding of its earlier wrong byusing the law to shield its actions.3 The illogic of suchresultmandates a finding of violation for the simple factis that employee benefits were unilaterally eliminated indirect contravention of Sections 8(a)(5) and 8(d). Suchaction is a refusal to bargain in fact without regard tomotive,NLRB v. Katz,369 U.S. 736 (1962). I find Re-spondent's relianceon the strictures of Section 302 mis-placed and an insufficient justification to immunize itsconduct herein issue.Finally, if this case is viewed in a light most favorableto Respondent and deference is given to all of its argu-ments, a finding of violation nonetheless results. Re-spondent contends its action in terminating the fringebenefitwas motivated, if not indeed compelled, by re-quirements of law It would thus place itself in the posi-tion of urging that the decision to terminate the benefitcould not constitute a mandatory subject of bargaining.However,it isa long-settled proposition that even whereamanagerial decision to alter its method of operationwhich has a significant impact on employees is not amandatory subject of bargaining, the union must be af-forded a meaningful opportunity to bargain about the ef-fects of that decision.FirstNational Maintenance Corp. v.NLRB,452 U.S. 666, 681-682 (1981);Cooper Thermome-ter,160 NLRB 1902 (1966), enfd. in pertinent part 376F 2d 684 (2d Cir. 1967). Clearly the Respondent failed inthisobligation pleading its good intention to avoid acriminal violation as its excuse. It has been demonstratedthat Respondent had several options apart from commit-ting a crime, including the simple one of complying withthe earlier Board order to recognize and bargain withLocal 32. Under these circumstances its good intentionsdo not translate into a legally recognizable defense. Itfollows that Respondent violated Section 8(a)(5) and (1)as alleged.CONCLUSIONS OF LAW1.RespondentChristopherStreet Owners Corp is anemployer engaged in commercewithinthemeaning ofSection 2(6) and(7) of the Act.2.The Union, Local 32B-32J,ServiceEmployeesInternationalUnion, AFL-CIO isa labor organizationwithin the meaning of Section 2(5) of the Act.3.Thefollowing employees constitute a unit appropri-ate for the purposeof collectivebargaining within themeaning of Section 9(b) of the Act:All service employees employed at Respondent's165 Christopher Street building.4.At all times material herein the Union has been andisnow the exclusive representative of all employees inthe appropriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.5.Respondent has refused to bargain in violation ofSection 8(a)(5) of the Act in the following respects (1)9This situation brings to mind the humorist's definition of the Yiddishword "chutzpah" which now is part of the vernacular A convicted mur-derer, as he is about to be sentenced for killing his parents,begsthecourt's mercy on the ground he is an orphan283by failing to provide unit employees with health benefitinsurance protecting them against medical and hospitalcosts since about 8 May 1987, and by failing and refusingto bargain with the Union concerning such failure, (2) bypromulgating new work rules in or about early May1987 concerning the duties and responsibilities of unitemployees without notification to and bargaining withthe union concerning such changes; and (3) by directingunit employees to disregard the Union as their represent-ative for the handling of grievances and work-relatedproblems and to directly deal with Respondent with re-spect to such matters.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, I shall recommend that it beordered to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act. Respondent would limit any affirmative remedyto a bargaining order and specifically with respect to themedical benefits it argues that sinceit islegally imper-missible to restore the Local 2 medical plan no affirma-tive relief at all would be appropriate. I disagree.It is of course unquestioned that Respondent can notrestore the particular medical benefit that existed byvirtue of its unlawful recognition of Local 2.It is alsounquestioned that the principle that underlies Board re-medial authority is the restoration of the status quo anteto the greatest degree feasible and as nearly as practica-ble, to assure that Respondent not profit from, its ownwrongdoing.Mead Corp.,256 NLRB 686 (1981). In casesinwhich, as here, employees have been denied medicalexpense insurance it is traditional to require the employerto reimburse employees for those expenses See,e.g.,Fi-berboard Paper Products Corp.,180NLRB 142 (1969);Deena Artware, Inc.,112NLRB 371, 375 (1955), enfd.228 F.2d 871 (6th Cir. 1955). This does not impose anyundue or unfair burden and to do otherwise would allowthe employer to profit from its wrong, a glaringexampleof which is the Respondent's windfall in this case.Therefore, the remedy in this case will provide for"make whole" relief as well as a requirement that Re-spondent continue to reimburse employees for medicalexpenses that would have been covered under the Local2 plan. Employees shall be made whole for losses theymay have suffered as a result of not receiving this insur-ance protection with interest on such amounts. In ac-cordance with the Board's decision inNew Horizons fortheRetarded,283NLRB 1173 (1987), interest on andafter 1 January 1987 shall be computed at the "short-term Federal rate" for the underpayment of taxes as setout in the 1986 amendment to 26 U.S.C. § 56621. Inter-est on amounts accrued prior to 1 January 1987 (the ef-fective date of the 1986 amendment to 26 U.S.C. § 6621)shallbe computed in accordance withFloridaSteelCorp.,231 NLRB 651 (1977).It also is recommended that Respondent be ordered torescind the memo distributed to employees in May 1987 284DECISIONS OF THENATIONALLABOR RELATIONS BOARDwhich inter alia, directed them to bypass Local 32 astheir representative for the resolution of work problemsand which unilaterally changed the duties and responsi-bilities of unit employees. Although not all unit employ-ees had their jobs redefined, the memo in its entiretymust be revoked becauseit isnot possible to separate thepermissible from the impermissible directives. The unilat-eral changes and unlawful directives overlap and areintertwined with superficially innocuous sections of thememo. Furthermore, the issuance of the memo in contextwithRespondent's continued refusal to acknowledgeLocal 32's status as the 9(a) representative, taints the Re-spondent's action to the degree that no part of thatmemo may be considered legitimate.Furthermore, not only must there be restoration of thestatus quo ante, but Respondent must maintain in effectthe medical benefits and all other terms and conditions ofemployment and is forbidden from changing them unlessitgives notice to Local 32 and affords it an,opportunityto bargain about any proposed changes in accordancewith its obligation to recognize and bargain with Local32 pursuant to the Board's prior Decision and Order in286 NLRB 532.The General Counsel's routine request that a visitator-ialclause be included in the remedy is denied on thebasis ofCherokeeMarine,287 NLRB 1080 (1988). TheGeneral Counsel has not advanced any basis, and I per-ceive none, for concluding that Respondent will attemptto evade compliance. Although Respondent has not com-plied with the earlier Board Order it appears that this isdue to a belief that its defenses in that case, notably the10(b) argument, will prevail in a circuit court on review.[Recommended Order omitted from publication.]